IJ’ER CURIAM.
For the reasons stated in the dissenting opinion by Greene, J., the decision of the Court of Appeals on the issue of constructive delivery of the undistributed income and capital gains is reversed. The case is remanded to the Court of Appeals for further remand to the Superior Court, Iredell County, for entry of a judgment consistent with the dissenting opinion in the Court of Appeals on the constructive delivery issue and otherwise consistent with the majority opinion in the Court of Appeals.
Reversed and remanded.